Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 1/19/21 are hereby entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 21-24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 includes the limitations of “identify a plurality of UV coordinates…plurality of voxels”, “locate data comprising a plurality of textures associated with a plurality of voxels,” and “map the data comprising the plurality of textures onto the plurality of voxels”.  This claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  For example, Applicant’s specification only provides disclosure in regard to “identify at least one UV coordinate associated with a voxel of the plurality of voxels”, “locate data associated with the voxel”, and “map the data onto the voxel”.
Claim 26 claims substantially similar limitations to that of Claim 1 in regard to identifying a plurality of UV coordinates (“first UV coordinates” and “second UV coordinates”), then locating a plurality of textures based on that plurality of UV coordinates (“first texture” and “second texture”), and then mapping that plurality of textures onto the virtual object (“first texture” and “second texture”).  This claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  For example, Applicant’s specification only provides disclosure in regard to “identify at least one UV coordinate associated with a voxel of the plurality of voxels”, “locate data associated with the voxel”, and “map the data onto the voxel”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20090018808 A1 by Bronstein et al (“Bronstein”), in view of PATENT US 5696892 A by Redmann et al (“Redmann”).
In regard to Claim 25, Bronstein teaches a system for providing a virtual reality or augmented reality surgical simulation comprising a virtual object comprising [a plurality of voxels], said system comprising:
(a)    a processor;
(see, e.g. Figure 4, selection 64);
(b)    a hand-held component operatively coupled to the processor; and
(see, e.g., Figure 4, selection 52);
(c)    a non-transitory computer readable storage medium encoded with a computer program that causes the processor to:
[provide a virtual reality or augmented reality surgical simulation comprising a plurality of voxels]
(see, e.g., Figure 6; see, e.g., paragraph 63 in regard to employing voxels);

Furthermore, to the extent to which Bronstein may fail to specifically teach the remaining claimed limitations, however, in an analogous reference Redmann teaches
(i)    locate…voxel;
(ii)    map the texture from the plurality of textures onto the virtual object; and
iii)    display…textures.
	(see, e.g., col. 14, lines 5-20 in regard to employing an offset within a texture map in order to generate a series of images/textures which are then mapped onto a polygon geometry in order to generate an animated display. See also, e.g., col. 5, lines 50-65 in regard to “voxels”.  See, e.g., col. 9,lines 60-67 and col. 10, lines 1-25 in regard to “wherein a single draw call is made to the texture atlas to render the plurality of textures.”  Specifically, see, e.g., “[w]hen applying texture to the polygon, rendering pipeline 102 uses whatever texture data is in the (u,v) coordinate space associated with the polygon, and maps that texture data to the polygon (e.g., in accordance with the (u,v) coordinates assigned to the vertices of the polygon) by the polygon's definition in the object geometry”.  Id.  See, also, e.g., from col. 6, lines 55-65, “a texture can be mapped to a polygon in geometry memory 124 by associating with each vertex of the polygon a (u,v) coordinate of a particular texture map, and linearly interpolating (u,v) 
coordinate values for intermediate points across the polygon surface.”)

Response to Arguments
	Applicant argues on page 11 of its Remarks in regard to the rejections made under 35 USC 112, written description:

    PNG
    media_image1.png
    387
    708
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because Applicant does not claim “rendering…multiple textures…using a single draw call” or the like in Claims 1 and 26 and it is unclear how Applicant’s argument then applies to the limitations that are, in fact, claimed in Claims 1 and 26 as Applicant provides no basis or rationale in its argument in that regard.



    PNG
    media_image2.png
    98
    679
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    316
    707
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive.  Enablement is a separate burden from written description.  Furthermore, Applicant’s disclosure of the use of certain data structures for storing data does not provide written description support for Applicant’s claimed computer program because the existence of a certain data structure does not imply or provide support for any particular computer program used to create or manipulate that data structure.  See the Office’s publication titled “Examining Computer-Implemented Functional Claim Limitations for Compliance With 35 U.S.C. 112” in the Federal Register, Vol. 84, No. 4, at pages 61-62 in this regard:
Computer-implemented inventions are at times disclosed and claimed in terms of their functionality. For computer-implemented functional claims, the determination of the sufficiency of the disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software (i.e., “how [the claimed function] is achieved,” Vasudevan, 782 F.3d at 683), due to the interrelationship and interdependence of computer hardware and software. When 
Applicant fails to disclose its claimed algorithm in “understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure” to “explain how the claimed function is achieved to demonstrate that the applicant had possession of” that algorithm and the written description rejection is, therefore, maintained.  



    PNG
    media_image4.png
    235
    716
    media_image4.png
    Greyscale

Applicant’s argument is unpersuasive.  While Redmann does teach employing a sequence of time-sequenced texture maps one at a time in order to make an object appear animated, Redmann also teaches that each of these texture maps comprises a plurality of textures that are rendered onto a polygon based on a single call.  See rejection of Claim 25 made supra in that regard.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715